DETAILED ACTION
Formal Matters
Claims 1-26 are cancelled.  Claims 27-45 are new, pending and under examination. 

Priority
The instant application is a continuation of 16/554,586 filed on 8/28/2019, which is a continuation of 16/135366 filed on 9/19/2018, which is a continuation of 14/707,733 filed on 5/8/2015, which is a continuation of US application 13/703214 filed on 1/28/2013.  Priority is also acknowledged to International application PCT/DK11/00060 filed on 06/10/2011, which claims priority to US provisional application 61/353893 filed on 06/11/2010. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2020, 10/12/2020 and 03/05/2021 have been considered. 

Claim Objection
	Claim 35 is objected to for the recitations of “the calcipotriol or calcipotriol monohydrate comprises 0.001-0.05% w/w..”, “the betamethasone dipropionate comprises 0.0005-1% w/w..” and “the pharmaceutically acceptable oily co-solvent comprises 0.1-10% w/w…”, which are more properly recited as “the calcipotriol or calcipotriol monohydrate is 0.001-0.05% w/w..”, “the betamethasone dipropionate is 0.0005-1% w/w..” and “the pharmaceutically acceptable oily co-solvent is 0.1-10% w/w…”.  For example, the use of “comprises” makes it seem like the 
	Claim 45 is objected to for being dependent on itself.  It appears the claim should be dependent on either claims 32 or 44 as they introduce petrolatum.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "the petrolatum" in the claim without a prior recitation of a petrolatum as the claim is dependent on itself.  There is insufficient antecedent basis for this limitation in the claim.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 27-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of US Patent 10,130,640. Although the claims at issue are not 

Claims 27-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,119,781. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims provide for sprayable, anhydrous compositions with vitamin D compounds and corticosteroids with the same propellants, lipid carriers, paraffins and oily-cosolvents. It is noted that vitamin D derivatives are antioxidants.  
Therefore, the claims of US Patent ‘781 obviate the instant claims as listed.  

Claims 27-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9566286. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims provide for sprayable, anhydrous compositions with vitamin D compounds and corticosteroids with the same propellants, lipid carriers, paraffins and oily-cosolvents. It is noted that vitamin D derivatives are antioxidants.  



Claims 27-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of  US Patent 10688108. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim vitamin D or vitamin D derivative topical compositions in anhydrous mixtures with a similar cosolvent (polyoxypropylene-15-stearate ester) with a pharmaceutically acceptable carrier.  The compositions both contain corticosteroids.  The claims also disclose the same propellant mixtures with dialkyl ethers and alkanes.  The compositions of the instant and copending claims are used for particular dermatological conditions.  Even though ‘108 provides for a method of treating, it provides teachings of the composition that is utilized.  

Claims 27-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-65 of US Patent 10660908. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim vitamin D or vitamin D derivative topical compositions in anhydrous mixtures with a similar cosolvent 

Claims 27-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of US Patent 10617698. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim vitamin D or vitamin D derivative topical compositions in anhydrous mixtures with a similar cosolvent (polyoxypropylene-15-stearate ester) with a pharmaceutically acceptable carrier.  The compositions both contain corticosteroids.  The claims also disclose the same propellant mixtures with dialkyl ethers and alkanes.  The compositions of the instant and copending claims are used for particular dermatological conditions.  

Claims 27-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of US Patent 10716799. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim vitamin D or vitamin D derivative topical compositions in anhydrous mixtures with a similar cosolvent (polyoxypropylene-15-stearate ester) with a pharmaceutically acceptable carrier.  The compositions both contain corticosteroids.  The claims also disclose the same propellant mixtures with dialkyl ethers and alkanes.  The compositions of the instant and copending claims are used for particular dermatological conditions.  

Examiner Notes
	The instant application is a continuation application.  Claims have been granted to a formulation in US Patent 10660908 (in the instant application’s continuation chain) where calcipotriol or calcipotriol monohydrate and betamethasone dipropionate (a particular betamethasone ester) are dissolved in the propellant of a substantially anhydrous topical composition that also has a pharmaceutically acceptable lipid carrier and that does not contain propylene glycol.  Although the instant claims broaden to betamethasone ester (the genus that includes betamethasone dipropionate and other of its esters), it provides for a more specific propellant that comprises dimethyl ether or a propellant mixture with dimethyl ether and another propellant from the listed group in the claim.  The instant claim also notes that the pharmaceutically acceptable lipid is solubilized or suspended in the propellant or propellant mixture.  The prior art does not teach or motivate the composition as claimed. 
	Two references of note that may constitute the closest prior art are:
Zarif US 20050281755 that provides for a formulation with corticosteroid, calcipotriol, and Miglyol 812 (a medium chain triglyceride, lipid carrier).  However, the formulations also contain water (an aqueous phase), propylene glycol and they do not have dimethyl ether as a propellant.  
Tamarkin US 20080069779 provides for formulations with corticosteroids like betamethasone esters, calcipotriol and a lipid carrier, however the formulations contain substantial amounts of 

If applicant addresses objections and 112 issues and provides the necessary terminal disclaimers, the applicant will have allowable claims.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/MARK V STEVENS/Primary Examiner, Art Unit 1613